Title: William D. Meriwether to Thomas Jefferson, 7 March 1810
From: Meriwether, William D.
To: Jefferson, Thomas


          
            Dear Sir
             
                     Marh 7th 1810
          
          
		  Agreeable to your request I will attend with Mr Dawson at Shadwell tomorrow morning at ten oclock, if the day should be fit to turn out, and if it should be a bad day I will attend the day after 
		  
          
            Yours with Respect
            
                  W D. Meriwether
          
        